Citation Nr: 0909872	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-24 521	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to a compensable initial disability 
evaluation for hemorrhoids.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1953 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2006 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) that granted service 
connection for hemorrhoids and assigned an initial 
noncompensable disability rating, effective July 17, 2006; 
and denied entitlement to service connection for a heart 
condition.


FINDINGS OF FACT

1.  There is no nexus between the Veteran's current heart 
condition and service.

2.  The Veteran's hemorrhoids have been manifested by 
persistent bleeding and secondary anemia throughout the 
course of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
heart condition have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The criteria for an initial disability rating of 20 
percent rating for hemorrhoids have been met.  38 U.S.C.A. §§ 
1155, 5107 (West  2002); 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7336 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The appeal partially arises from disagreement with the 
initial rating following the grant of service connection for 
hemorrhoids.  The courts have held that once service 
connection is granted the claim is substantiated, additional 
VCAA notice is not required; and any defect in the notice is 
not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir. 2007).  

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case with respect to the Veteran's hemorrhoids initial 
disability rating claim.

As for the claim for service connection for a heart 
condition, proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23, 353 (Apr. 30, 2008).  

The Veteran was provided with an August 2006 letter in which 
the RO notified him of what evidence was required to 
substantiate his service-connection claim.  This letter told 
him what evidence VA would obtain, what evidence he was 
expected to provide, and what assistance VA could provide the 
Veteran in obtaining this evidence.  Finally, this letter 
notified the Veteran that he should submit any relevant 
evidence in his possession.  These letters met the duty to 
notify the Veteran in accordance with Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a Veteran.  The 
remaining Dingess requirements were satisfied in the August 
2006 letter.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  VA has attempted to obtain the Veteran's Social 
Security Administration (SSA) records; however, an October 
2008 response from SSA indicates that these records had been 
destroyed.  

The record makes reference to treatment for hypertension, 
high cholesterol and other relevant conditions beginning in 
the 1970's.  The Veteran has not identified these treatment 
providers or provided releases for VA to obtain records of 
the reported treatment.  Hence, VA has no obligation to seek 
these records.  38 U.S.C.A. § 5103A(a)(3), (b) (West 2002); 
38 C.F.R. § 3.159(c)(3) (2008).

The Veteran has been afforded VA examinations and sufficient 
medical opinions have been obtained.

As neither the Veteran nor his representative has indicated 
that there is any outstanding pertinent evidence, the Board 
may proceed with consideration of his claim.

Heart Condition Service Connection

The Veteran contends that he is entitled to service 
connection for a heart condition due to an incident in 
service that "scarred" his heart, resulting in his current 
heart condition.

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (a lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

The Veteran's May 1953 entrance examination was negative for 
any relevant abnormalities.  He was treated for heat 
exhaustion in August 1953.  In September 1953, he was 
cleaning his rifle when the spring flew out of the chamber 
and struck him in the chest.  An October 1954 report 
indicates that the Veteran passed out while doing physical 
training and that he was taken to the hospital.  A barely 
legible hospital treatment note indicates that the Veteran 
presented with pain in his chest and that he was admitted for 
a "poss[ible] coronary."  The diagnosis was acute 
gastritis.  Hospital records reveal that he was admitted for 
approximately three days before being discharged to duty.  
During hospitalization blood pressure readings of 110/80 and 
120/80 were reported.  He was initially noted to complain of 
vomiting and weakness.  He was subsequently noted to have no 
complaints.

The Veteran's May 1955 discharge examination was negative for 
any relevant abnormalities, including any heart 
abnormalities.  On his May 1955 Report of Medical History 
(RMH) form, the Veteran denied that he had ever experienced 
pain or pressure in his chest, palpitation or a pounding 
heart.

An August 1990 private discharge summary indicates that it 
was the Veteran's first admission.  It was reported that he 
had palpitations that began several months ago, and that a 
stress test conducted one year ago had been negative.  He was 
noted to exercise frequently, to have gained approximately 30 
pounds over the past six months, to have had a history of 
hypertension, as well as having elevated cholesterol and 
triglycerides levels.  Cardiac catheterization was conducted 
and an electrocardiogram (echo) revealed left ventricular 
hypertrophy.
  
A January 2002 private cardiac consultation indicates that 
the Veteran had been admitted to the hospital following 
rectal bleeding, and notes that he had recently undergone 
coronary artery bypass graft surgery.  Physical examination 
found that he was asymptomatic.  An echocardiogram was noted 
to be "essentially unchanged" and demonstrates a right 
bundle block with nonspecific T-flattening.  An impression of 
stable coronary artery disease was made.

At an August 2006 VA cardiology examination the Veteran 
reported being diagnosed with heart disease in 1975, after 
receiving treatment for shortness of breath and chest 
tightness.  He reported first being prescribed cholesterol 
medication in 1978, undergoing cardiac catheterization in 
1990, being diagnosed with atrial fibrillation in 2002 and 
undergoing a three vessel bypass procedure without 
complications.  

Physical examination noted an apical 3/6 systolic murmur 
suggesting mitral regurgitation.  Following this physical 
examination and a review of the claims folder, the examiner 
noted that the Veteran suffered from mitral regurgitation and 
atrial fibrillation that were not related to his service.  
The examiner opined that while the Veteran's incomplete 
service treatment records do state that he had a possible 
coronary, "it [was] extremely unlikely that the had a heart 
attack at age of 23" as it would have "required the 
presence of abnormally developed coronaries."  The 1990 
cardiac catheterization did not reveal cogentially abnormal 
vessels, rendering a "coronary" at age 23 unlikely.

A February 2008 private echocardiogram reveals that the 
septal portion of the apex was mildly hypokinetic, and that 
an infarct in that segment was suggested.

The Veteran has a current disability as he has been diagnosed 
with coronary artery disease, among other conditions, by both 
his private cardiologist and the VA examiner.  October 1954 
service treatment records contain a notation indicating that 
he suffered a "possible coronary" and reflect a subsequent 
hospitalization, but no definitive diagnosis was made or 
further treatment rendered.  While these records do not 
demonstrate heart disease in service, they do document a 
disease or injury.  Hence, the second element of service 
connection is documented.

However, no competent medical evidence has been presented 
indicating that the Veteran's heart condition is the result 
of an in-service disease or injury.  The VA cardiac examiner, 
the only competent medical opinion of record, was unable to 
find such a link and found that it was "extremely unlikely" 
that the Veteran actually experienced a heart attack in 
service.

A review of the Veteran's service treatment records is 
negative for any indication that his heart was "scarred" in 
the October 1954 incident, despite the Veteran's claims that 
to the contrary.  His May 1955 discharge examination is 
negative for any heart abnormalities, and the Veteran himself 
denied that he suffered from a cardiac condition on his May 
1955 discharge RMH form.

There is no evidence of any cardiac condition in the year 
immediately following service, nor is there competent 
evidence suggesting a continuity of symptomology.  Treatment 
records do not demonstrate a heart condition until 1990, some 
35 years after service, and the Veteran himself states he was 
first diagnosed as having a heart condition in 1975, some 20 
years after service.  A preponderance of the evidence is 
therefore against a continuity of symptomology.

To the extent that the Veteran contends that he suffers from 
a heart condition as the result of a heart scarring he 
believes he experienced during service, as a lay person, he 
is not qualified to express a competent medical opinion as to 
such a relationship. Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Similarly the Veteran lacks the expertise to 
attribute his in-service symptoms to heart disease.

If a chronic heart disease were identified in service, no 
nexus evidence would be required to link that disease to the 
currently diagnosed heart disease.  38 C.F.R. § 3.303(d).  
The VA examiner, however, found that heart disease was not 
demonstrated in service, and there is no competent opinion to 
the contrary of the VA examiner.  Hence, the evidence against 
finding a chronic heart disease in service.

Because of the lack of any competent evidence establishing a 
nexus between the Veteran's current heart condition and 
active service, reasonable doubt does not arise and the claim 
must be denied.  38 U.S.C.A. §5107(b).



Hemorrhoids Increased Initial Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2, 
4.10.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

The Court has found that there is a distinction between a 
Veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the Veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
Veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

A claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). Separate compensable evaluations may be 
assigned for separate periods of time if such distinct 
periods are shown by the competent evidence of record during 
the appeal, a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran is currently assigned a noncompensable initial 
rating for his hemorrhoids.  A noncompensable rating is 
warranted for mild or moderate external or internal 
hemorrhoids. A 10 percent rating is warranted where there is 
evidence of large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences. To warrant a 20 percent rating, there must be 
evidence of hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.  38 C.F.R. § 4.114, DC 
7336.

A private treatment summary dated June 2006 indicates that 
the Veteran had been intermittently treated for hemorrhoids 
since approximately 1997.

The Veteran indicates in his July 2006 formal claim that he 
cannot drive long distances, as sitting for any length of 
time causes rectal bleeding.

An April 2007 private cardiac treatment note indicates that 
the Veteran suffered from anemia "secondary to hermorrhoidal 
bleeds."

A December 2007 VA examination reflects the Veteran's reports 
of episodic rectal bleeding, at least once or twice a year, 
since service.  Rectal bleeding was reported to have occurred 
at least once or twice a month beginning in approximately 
2007.  Physical examination found external hemorrhoids that 
were not tender on palpation and was negative for thrombosis.  

Following physical examination and a review of the Veteran's 
claims folder, the examiner diagnosed internal and external 
hemorrhoids with episodic rectal bleeding.  The examiner 
noted that while the Veteran was found to have been anemic in 
2002 following open heart surgery, it was likely that the 
anemia was the result of that open heart surgery and blood 
loss.  

The Veteran was noted to also have a history of colonic 
diverticula, and the examiner found that it was "likely that 
the rectal bleeding could have been from either the 
hemorrhoids or the colonic diverticula."

The Veteran has credibly reported experiencing persistent 
rectal bleeding, worsened by sitting or driving for any 
length of time.  His private cardiologist has indicated in an 
April 2007 treatment note that the Veteran has anemia 
attributable to hermorrhoidal bleeding.  The VA examiner did 
not address these specific findings in his December 2007 
opinion.  As such, the VA examiner's opinion is less 
probative than that of the private physician.  A 20 percent 
disability evaluation is warranted.  DC 7336.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 
(2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).

The Veteran's disability is manifested by persistent bleeding 
and anemia.  The rating criteria specifically contemplate 
these symptoms.  Hence, referral for consideration of an 
extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
Veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to service connection for a heart condition is 
denied.

Entitlement to an initial disability rating of 20 percent for 
hemorrhoids is granted, effective July 17, 2006.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


